Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding* thereto the following: Upon the appeal herein there were *1081presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that his rights under the Sixth and Fourteenth Amendments to the United States Constitution were violated (1) in that he was without counsel and could not afford to retain counsel during the 30 days immediately subsequent to the imposition of sentence, and (2) in that his right to appeal was thus lost through poverty and ignorance. The Court of Appeals held that there was no violation of appellant’s constitutional rights. (See 16 N Y 2d 896.)